DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 21-28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dao, U.S. Patent Pub. No. 2017/0374581.                                                          
Regarding claim 1, Dao discloses a method performed by a network node for communicating with a Multimedia Broadcast and Multicast Service, MBMS, node, the method comprising: receiving, via a service-based interface between the network node and the MBMS node, an MBMS session request from the MBMS node; and sending via the service-based interface the MBMS session response to the MBMS node (0066, 0090, 0108).
Regarding claim 2, Dao discloses the method according to claim 1, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 3, Dao discloses the method according to claim 2, wherein the service is a Namf_Communication service (0046).
Regarding claim 4, Dao discloses the method according to claim 1, wherein the network node comprises an Access and Mobility Management Function, AMF (0046).
Regarding claim 5, Dao discloses a method performed by a Multimedia Broadcast and Multicast Service, MBMS, node for communicating with a network node, the method comprising: sending, via a service-based interface between the network node and the MBMS node, the MBMS session request to the network node; and receiving via the service-based interface an MBMS session response from the network node (0066, 0090, 0108).
Regarding claim 6, Dao discloses the method according to claim 5, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 7, Dao discloses the method according to claim 6, wherein the service is a Namf_Communication service (0046).
Regarding claim 8, Dao discloses the method according to claim 5, wherein the MBMS node is a logical network function (0045).
Regarding claim 10, Dao discloses the method according to claim 5, the method further comprising: receiving via a reference point an MBMS session request from a MBMS-Gateway, MBMS-GW; and sending via the reference point an MBMS session response to the MBMS-GW (0049, 0066, 0099).
Regarding claim 21, Dao discloses a network node comprising processing circuitry configured to: receive, via a service-based interface between the network node and a Multimedia Broadcast and Multicast Service, MBMS, node, the MBMS session request from the MBMS node; and send via the service-based interface the MBMS session response to the MBMS node (0066, 0090, 0108).
Regarding claim 22, Dao discloses the network node according to claim 21, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 23, Dao discloses the network node according to claim 22, wherein the service is a Namf_Communication service (0046).
Regarding claim 24, Dao discloses the network node according to claim 21, wherein the network node comprises an Access and Mobility Management Function, AMF (0046).
Regarding claim 25, Dao discloses a Multimedia Broadcast and Multicast Service, MBMS, node comprising processing circuitry configured to: send, via a service-based interface between a network node and the MBMS node, the MBMS session request to the network node; and receive via the service-based interface an MBMS session response from the network node (0066, 0090, 0108).
Regarding claim 26, Dao discloses the MBMS node according to claim 25, wherein the MBMS session request and/or MBMS session response are associated with a service operation in a service (0110).
Regarding claim 27, Dao discloses the MBMS node according to claim 26, wherein the service is a Namf_Communication service (0046).
Regarding claim 28, Dao discloses the MBMS node according to claim 25, wherein the MBMS node is a logical network function (0045).
Regarding claim 30, Dao discloses the MBMS node according to claim 25, the processing circuitry further configured to: receive via a reference point an MBMS session request from a MBMS-Gateway, MBMS-GW; and send via the reference point an MBMS session response to the MBMS-GW (0049, 0066, 0099).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dao in view of Kodaypak, U.S. Patent Pub. No. 2017/0078371.
Regarding claims 9 and 29, Dao discloses the method/node according to claims 5 and 29 as described above. Dao, however, fails to disclose wherein the method/node further comprising: receiving via a reference point a diameter request from a Broadcast Multicast Service Centre, BMSC; and sending via the reference point a diameter response to the BMSC.
Kodayak reads on this limitation. Specifically, Kodayak discloses a BMSC that can be connected either directly or by way of another network element, such as a network traffic controller. One such example of a network traffic controller includes a diameter signaling controller (0040). 
Therefore, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Dao with the teachings of Kodayak for the purpose of providing authentication, authorization and/or accounting messages (see Kodayak, 0040).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prasad, U.S. Patent Pub. No. 2018/0199115, discloses broadcasting, multicasting, or unicasting advertising content based on context.
Dao, U.S. Patent Pub. No. 2018/0192289, discloses network architecture having multicast and broadcast multimedia subsystem capabilities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797. The examiner can normally be reached Monday thru Friday; 9:00 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646